DETAILED ACTION
This is in response to the Amendment filed 6/13/2022 wherein claims 3, 10, and 17 are canceled, claims 6, 8-9, 11-14, and 20 are withdrawn, and claims 1-2, 4-5, 7, 15-16, 18-19, and 21-22 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “loop is substantially triangular in shape and wherein a side of the loop forms the first end of the passage” (Claim 1, lines 8-9; Claim 15, lines 12-13) and “a first inlet and a first loop of each passage at a first end of the body, a first outlet of each passage at a second end of a body, a second inlet and a second loop of the adjacent passage at the second end of the body, and a second outlet of the adjacent passage at the first end of the body” (Claim 21, lines 2-6 and Claim 22, lines 2-6) must be shown or the feature(s) canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-5, 7, 15-16, 18-19, and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 15 recite “wherein the loop is substantially triangular in shape and wherein a side of the loop forms the first end of the passage” (Claim 1, lines 8-9 and Claim 15, lines 12-13). It is noted that “triangular” is defined by Collins English dictionary as “shaped like, or relating to a triangle; having three corners or sides”. Applicant’s figure 6 appears to show a loop portion of a cooling passage having up to five bends and, to the extent it can be determined, the loop appears to be closer to circular in shape than triangular in shape. In addition, Applicant’s specification makes no mention of any triangular shaped passage. Therefore, Applicant’s originally filed disclosure does not disclose “wherein the loop is substantially triangular in shape”. Thus, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the art that applicant had possession of the claimed invention at the time the application was filed.
Claims 2, 4-5, 7, and 21 are rejected for the same reasons above based on their dependency to claim 1.
Claims 16, 18-19 and 22 are rejected for the same reasons above based on their dependency to claim 15.
Claims 21-22 recite “a first inlet and a first loop of each passage at a first end of the body, a first outlet of each passage at a second end of a body, a second inlet and a second loop of the adjacent passage at the second end of the body, and a second outlet of the adjacent passage at the first end of the body”. Applicant’s figures do not show an inlet portion and a loop portion of every cooling passage being located at a first end or a first outlet of every passage being located at a second end. It is noted that the claim also appears to require multiple inlets and multiple outlets in certain passages, which is not shown in the drawings. In addition, Applicant’s specification makes no mention every passage having an inlet at the same end of the body or that any passages can include multiple inlets and multiple outlets. Therefore, Applicant’s originally filed disclosure does not disclose “a first inlet and a first loop of each passage at a first end of the body, a first outlet of each passage at a second end of a body, a second inlet and a second loop of the adjacent passage at the second end of the body, and a second outlet of the adjacent passage at the first end of the body”. Thus, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the art that applicant had possession of the claimed invention at the time the application was filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "a first inlet and a first loop of each passage at a first end of the body, a first outlet of each passage at a second end of the body, a second inlet and a second loop of the adjacent passage at the second end of the body, and a second outlet of the adjacent passage at the first end of the body" in lines 2-6. It is unclear if the claims require all passages to include a first inlet, a first loop, and a first outlet, while some passages additionally include a second inlet, a second loop, and a second outlet or if the claims require a first group of passages including a single inlet, a single loop, and a single outlet, and a second group of passages including a single inlet, a single loop, and a single outlet.
Claim 22 recites the limitation "a first inlet and a first loop of each passage at a first end of the body, a first outlet of each passage at a second end of the body, a second inlet and a second loop of the adjacent passage at the second end of the body, and a second outlet of the adjacent passage at the first end of the body" in lines 2-6. It is unclear if the claims require all passages to include a first inlet, a first loop, and a first outlet, while some passages additionally include a second inlet, a second loop, and a second outlet or if the claims require a first group of passages including a single inlet, a single loop, and a single outlet, and a second group of passages including a single inlet, a single loop, and a single outlet.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-5, 15-16, 18-19, and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,221,719 in view of Stroud et al. (US 4,992,025) and Kollati et al. (US 2013/0315710).
Regarding Independent Claim 1, U.S. Patent No. 10,221,719 claims a hot gas path component (Claim 11: Column 11, line 19), comprising:
a body (Claim 11: Column 11, line 23);
a plurality of passages for delivering a coolant (Claim 11: Column 11, lines 32-38), the plurality of passages extending through at least a part of the body to an exit area of the body (Claim 11: Column 11, lines 45-46), wherein a first end of each passage includes a loop and a second end of each passage connects to the exit area (Claim 11: Column 11, lines 39-46), wherein each passage is aligned in an opposing and parallel direction to each adjacent passage, wherein the loop is adjacent to the second end of the adjacent passage (Claim 11: Column 11, line 47 – Column 12, line 13), wherein a side of the loop forms the first end of the passage (Claim 11: Column 12, lines 3-5 and lines 14-20).
U.S. Patent No. 10,221,719 does not teach wherein the loop is substantially triangular in shape and wherein a side of the loop forms the first end of the passage or that the exit of the passage includes a metering structure having a converging passage portion followed by a diverging passage portion.
Stroud teaches (Figures 1-6B) a coolant flow metering structure (see Figures 3A-3B) that includes a converging passage portion (64) followed by a diverging passage portion (68).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. Patent No. 10,221,719 to include the coolant flow metering structure having a converging passage portion upstream of a diverging passage portion, as taught by Stroud, in order to control the flow rate of cooling flow through the hole according to a difference in pressure between the chamber within the component and the exterior surface (Column 5, lines 6-14 of Stroud) and also to provide reduced vorticity and velocity of air flow past the edges, so that less particles are deposited from the airstream (Column 5, lines 15-23 of Stroud). U.S. Patent No. 10,221,719 in view of Stroud does not teach wherein the loop is substantially triangular in shape.
Kollati teaches (Figures 1-14) a cooling passage having a triangular shaped cross section (see Figure 13 and Paragraph 0057).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. Patent No. 10,221,719 in view of Stroud to include the triangular shape of the cooling passage, as taught by Kollati, since applicant has not disclosed that the triangular shape solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with either the shape as claimed by U.S. Patent No. 10,221,719, the shape as taught by Stroud, or the shape as taught by Kollati. In addition, it has been held the variations in shape were a matter of choice and only involves routine skill in the art.  See In re Dailey, 357 F.2d 669, 149 USPQ (CCPA 1966).  
Regarding Claim 2, U.S. Patent No. 10,221,719 in view of Stroud and Kollati claims and teaches the invention as claimed and as discussed above. U.S. Patent No. 10,221,719 further claims wherein the exit area is in fluid communication with an exterior surface of the body (Claim 11: Column 11, lines 44-46 and Column 12, lines 5-7).
Regarding Claim 4, U.S. Patent No. 10,221,719 in view of Stroud and Kollati claims and teaches the invention as claimed and as discussed above. U.S. Patent No. 10,221,719 further claims wherein the loop of each passage abuts the adjacent passage upstream of the converging passage portion of the adjacent passage, wherein each passage and the adjacent passage are separated by a wall (Claim 11: Column 11, line 47 – Column 12, line 13).
Regarding Claim 5, U.S. Patent No. 10,221,719 in view of Stroud and Kollati claims and teaches the invention as claimed and as discussed above. U.S. Patent No. 10,221,719 in view of Stroud and Kollati does not claim wherein the converging passage portion has a frusto-conical shape, and the diverging passage portion has a frusto-conical shape.
Stroud teaches (Figures 1-6B) wherein the converging passage portion (64) has a frusto-conical shape (see Figures 3A-3B), and the diverging passage portion (68) has a frusto-conical shape (see Figures 3A-3B and Column 5, lines 1-9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. Patent No. 10,221,719 in view of Stroud in view of Kollati to have the converging passage portion and diverging passage portions to have frusto-conical shapes, as taught by Stroud, for the same reasons discussed in claim 1 above.
Regarding Claim 21, U.S. Patent No. 10,221,719 in view of Stroud and Kollati claims and teaches the invention as claimed and as discussed above. U.S. Patent No. 10,221,719 further claims wherein each passage aligning in an opposing and parallel direction to each adjacent passage (Claim 11: Column 11, line 47 – Column 12, line 13) lines further comprises: a first inlet and a first loop of each passage at a first end of the body, a first outlet of each passage at a second end of the body, a second inlet and a second loop of the adjacent passage at the second end of the body, and a second outlet of the adjacent passage at the first end of the body (Claim 11: Column 11, lines 39-46).
Regarding Independent Claim 15, U.S. Patent No. 10,221,719 claims a gas turbine system (Claim 11: Column 11, line 13), comprising:
a compressor (Claim 11: Column 11, line 14);
a combustor operatively coupled to the compressor (Claim 11: Column 11, line 15); and
a turbine receiving a hot gas flow from the combustor, the turbine including at least one hot gas path component (Claim 11: Column 11, lines 16-22) including:
a body (Claim 11: Column 11, line 23);
a plurality of passages for delivering a coolant (Claim 11: Column 11, lines 32-38), the plurality of passages extending through at least a part of the body to an exit area of the body (Claim 11: Column 11, lines 45-46), wherein a first end of each passage includes a loop and a second end of each passage connects to the exit area (Claim 11: Column 11, lines 39-46), wherein each passage is aligned in an opposing and parallel direction to each adjacent passage, wherein the loop is adjacent to the second end of the adjacent passage (Claim 11: Column 11, line 47 – Column 12, line 13), wherein a side of the loop forms the first end of the passage (Claim 11: Column 12, lines 3-5 and lines 14-20).
U.S. Patent No. 10,221,719 does not teach wherein the loop is substantially triangular in shape and wherein a side of the loop forms the first end of the passage or that the exit of the passage includes a metering structure having a converging passage portion followed by a diverging passage portion.
Stroud teaches (Figures 1-6B) a coolant flow metering structure (see Figures 3A-3B) that includes a converging passage portion (64) followed by a diverging passage portion (68).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. Patent No. 10,221,719 to include the coolant flow metering structure having a converging passage portion upstream of a diverging passage portion, as taught by Stroud, in order to control the flow rate of cooling flow through the hole according to a difference in pressure between the chamber within the component and the exterior surface (Column 5, lines 6-14 of Stroud) and also to provide reduced vorticity and velocity of air flow past the edges, so that less particles are deposited from the airstream (Column 5, lines 15-23 of Stroud). U.S. Patent No. 10,221,719 in view of Stroud does not teach wherein the loop is substantially triangular in shape.
Kollati teaches (Figures 1-14) a cooling passage having a triangular shaped cross section (see Figure 13 and Paragraph 0057).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. Patent No. 10,221,719 in view of Stroud to include the triangular shape of the cooling passage, as taught by Kollati, since applicant has not disclosed that the triangular shape solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with either the shape as claimed by U.S. Patent No. 10,221,719, the shape as taught by Stroud, or the shape as taught by Kollati. In addition, it has been held the variations in shape were a matter of choice and only involves routine skill in the art.  See In re Dailey, 357 F.2d 669, 149 USPQ (CCPA 1966).  
Regarding Claim 16, U.S. Patent No. 10,221,719 in view of Stroud and Kollati claims and teaches the invention as claimed and as discussed above. U.S. Patent No. 10,221,719 further claims wherein the exit area is in fluid communication with an exterior surface of the body (Claim 11: Column 11, lines 44-46 and Column 12, lines 5-7).
Regarding Claim 18, U.S. Patent No. 10,221,719 in view of Stroud and Kollati claims and teaches the invention as claimed and as discussed above. U.S. Patent No. 10,221,719 further claims wherein a loop of each passage abuts the adjacent passage upstream of the converging passage portion of the adjacent passage, wherein each passage and the adjacent passage are separated by a wall (Claim 11: Column 11, line 47 – Column 12, line 13).
Regarding Claim 19, U.S. Patent No. 10,221,719 in view of Stroud and Kollati claims and teaches the invention as claimed and as discussed above. U.S. Patent No. 10,221,719 in view of Stroud and Kollati does not claim wherein the converging passage portion has a frusto-conical shape, and the diverging passage portion has a frusto-conical shape.
Stroud teaches (Figures 1-6B) wherein the converging passage portion (64) has a frusto-conical shape (see Figures 3A-3B), and the diverging passage portion (68) has a frusto-conical shape (see Figures 3A-3B and Column 5, lines 1-9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. Patent No. 10,221,719 in view of Stroud to have the converging passage portion and diverging passage portions to have frusto-conical shapes, as taught by Stroud, for the same reasons discussed in claim 1 above.
Regarding Claim 22, U.S. Patent No. 10,221,719 in view of Stroud and Kollati claims and teaches the invention as claimed and as discussed above. U.S. Patent No. 10,221,719 further claims wherein each passage aligning in an opposing and parallel direction to each adjacent passage (Claim 11: Column 11, line 47 – Column 12, line 13) lines further comprises: a first inlet and a first loop of each passage at a first end of the body, a first outlet of each passage at a second end of the body, a second inlet and a second loop of the adjacent passage at the second end of the body, and a second outlet of the adjacent passage at the first end of the body (Claim 11: Column 11, lines 39-46).

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,221,719 in view of Stroud et al. (US 4,992,025) and Kollati et al. (US 2013/0315710) as applied to claim 1 above, and further in view of Lacy et al. (US 2012/0263576).
Regarding Claim 7, U.S. Patent No. 10,221,719 in view of Stroud and Kollati teaches the invention as claimed and as discussed above. U.S. Patent No. 10,221,719 view of Stroud and Kollati does not teach, as discussed so far, wherein the plurality of passages are microchannels having a cross-sectional dimension of no greater than 3.0 millimeters.
Lacy teaches (Figures 1-24) a turbine shroud segment (title) including a plurality of microchannels disposed in the body (see Paragraph 0005), wherein the microchannels have a cross-sectional dimension of no greater than approximately 3.0 millimeters (microchannels may have widths between approximately 300 microns and 2 millimeters; see Paragraph 0044).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. Patent No. 10,221,719 in view of Stroud and Kollati to include the cross-sectional dimension of no greater than 3.0 millimeters, as taught by Lacy, since applicant has not disclosed that the claimed cross-sectional dimension solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with either the microchannels of U.S. Patent No. 10,221,719 or Lacy.
Additionally, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sedlov et al. (US 2017/0211418) in view of Stroud et al. (US 4,992,025) and Kollati et al. (US 2013/0315710).
Regarding Independent Claim 1, Sedlov teaches (Figures 1-5) a hot gas path component (see abstract and Figures 1-5), comprising:
a body (see Figure 5);
a plurality of passages (3, 5) for delivering a coolant (see abstract), the plurality of passages (3, 5) extending through at least a part of the body (see Figures 1-2) to an exit area (at 7) of the body (see Figure 5), wherein a first end (annotated below) of each passage (3, 5) includes a loop (annotated below) and a second end (annotated below) of each passage (3, 5) connects to an exit area (at 7), wherein each passage (3, 5) is aligned in an opposing and parallel direction to each adjacent passage (see Figure 5), and wherein a side (at 4) of the loop (annotated below) forms the first end (annotated below) of the passage (3, 5). Sedlov does not teach wherein the loop is substantially triangular in shape or a metering structure in fluid communication with the second end of each passage and disposed upstream of the exit area, the metering structure including a converging passage portion followed by a diverging passage portion.
Stroud teaches (Figures 1-6B) a coolant flow metering structure (see Figures 3A-3B) that includes a converging passage portion (64) followed by a diverging passage portion (68).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sedlov to include the converging passage portion upstream of the diverging passage portion, as taught by Stroud, in order to control the flow rate of cooling flow through the hole according to a difference in pressure between the chamber within the component and the exterior surface (Column 5, lines 6-14 of Stroud) and also to provide reduced vorticity and velocity of air flow past the edges, so that less particles are deposited from the airstream (Column 5, lines 15-23 of Stroud). Sedlov in view of Stroud does not teach wherein the loop is substantially triangular in shape.
Kollati teaches (Figures 1-14) a cooling passage having a triangular shaped cross section (see Figure 13 and Paragraph 0057).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sedlov in view of Stroud to include the triangular shape of the cooling passage, as taught by Kollati, since applicant has not disclosed that the triangular shape solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with either the shape as claimed by U.S. Patent No. 10,221,719, the shape as taught by Stroud, or the shape as taught by Kollati. In addition, it has been held the variations in shape were a matter of choice and only involves routine skill in the art.  See In re Dailey, 357 F.2d 669, 149 USPQ (CCPA 1966).  
It is noted that the term “loop” is interpreted using the definition “a curved or circular shape in something long” as provided by Collins English Dictionary.

    PNG
    media_image1.png
    524
    443
    media_image1.png
    Greyscale

Regarding Claim 2, Sedlov in view of Stroud and Kollati teaches the invention as claimed and as discussed above. Sedlov further teaches (Figures 1-5) wherein the exit area (at 7) is in fluid communication (see Figures 1-5) with an exterior surface (the outer surface of the inner side; see Figure 1) of the body (see Figures 1-5).
It is noted that Stroud also teaches an exit area that is in fluid communication with an exterior surface of the body (see Figures 3A-3B).
Regarding Claim 4, Sedlov in view of Stroud and Kollati teaches the invention as claimed and as discussed above. Sedlov further teaches (Figure 1-5) wherein a loop (annotated above) of each passage (3, 5) abuts the adjacent passage (see Figure 5) upstream of the exit (at 7) of the adjacent passage (see Figure 5), wherein each passage (3, 5) and the adjacent passage (3, 5) are separated by a wall (the wall defining the passages 3, 5; see Figure 2).
As discussed above, Stroud teaches (Figures 1-6B) an exit of a coolant flow metering structure (see Figures 3A-3B) that includes a converging passage portion (64) followed by a diverging passage portion (68).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sedlov in view of Stroud and Kollati to include the converging passage portion at the exit of the passage, as taught by Stroud, in order to control the flow rate of cooling flow through the hole according to a difference in pressure between the chamber within the component and the exterior surface (Column 5, lines 6-14 of Stroud) and also to provide reduced vorticity and velocity of air flow past the edges, so that less particles are deposited from the airstream (Column 5, lines 15-23 of Stroud).
It is further noted that a simple substitution of one known element (in this case, the passageway from 5 to 7 as taught by Sedlov) for another (in this case, the passageway 60 as taught by Stroud) to obtain predictable results (in this case, providing air from a chamber to an exterior surface) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III. 
Regarding Claim 5, Sedlov in view of Stroud and Kollati teaches the invention as claimed and as discussed above. Sedlov in view of Stroud and Kollati does not teach, as discussed so far, wherein the converging passage portion has a frusto-conical shape, and the diverging passage portion has a frusto-conical shape.
Stroud teaches (Figures 1-6B) wherein the converging passage portion (64) has a frusto-conical shape (see Figures 3A-3B), and the diverging passage portion (68) has a frusto-conical shape (see Figures 3A-3B and Column 5, lines 1-9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sedlov in view of Stroud and Kollati to have the converging passage portion and diverging passage portions to have frusto-conical shapes, as taught by Stroud, for the same reasons discussed in claim 1 above.

Regarding Independent Claim 15, Sedlov teaches (Figures 1-5) a gas turbine system (Paragraphs 0002-0003), comprising: 
a turbine having a hot gas path component (see title, abstract, and Figures 1-5), comprising:
a body (see Figure 5);
a plurality of passages (3, 5) for delivering a coolant (see abstract), the plurality of passages (3, 5) extending through at least a part of the body (see Figures 1-2) to an exit area (at 7) of the body (see Figure 5), wherein a first end (annotated above) of each passage (3, 5) includes a loop (annotated above) and a second end (annotated above) of each passage (3, 5) connects to an exit area (at 7), wherein each passage (3, 5) is aligned in an opposing and parallel direction to each adjacent passage (see Figure 5), and wherein a side (at 4) of the loop (annotated above) forms the first end (annotated above) of the passage (3, 5). Sedlov does not teach that the gas turbine includes a compressor, a combustor operatively coupled to the compressor, and a turbine receiving a hot gas flow from the combustor, or wherein the loop is substantially triangular in shape or a metering structure in fluid communication with the second end of each passage and disposed upstream of the exit area, the metering structure including a converging passage portion followed by a diverging passage portion.
Stroud teaches (Figures 1-6B) a coolant flow metering structure (see Figures 3A-3B) that includes a converging passage portion (64) followed by a diverging passage portion (68).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sedlov to include the converging passage portion upstream of the diverging passage portion, as taught by Stroud, in order to control the flow rate of cooling flow through the hole according to a difference in pressure between the chamber within the component and the exterior surface (Column 5, lines 6-14 of Stroud) and also to provide reduced vorticity and velocity of air flow past the edges, so that less particles are deposited from the airstream (Column 5, lines 15-23 of Stroud). Sedlov in view of Stroud does not teach that the gas turbine includes a compressor, a combustor operatively coupled to the compressor, and a turbine receiving a hot gas flow from the combustor or wherein the loop is substantially triangular in shape.
Kollati teaches that a gas turbine engine includes a compressor, a combustor operatively coupled to the compressor, and a turbine receiving a hot gas flow from the combustor (see Paragraph 0002). Kollati also teaches (Figures 1-14) a cooling passage having a triangular shaped cross section (see Figure 13 and Paragraph 0057).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sedlov in view of Stroud to have the gas turbine engine include a compressor, a combustor operatively coupled to the compressor, and a turbine receiving a hot gas flow from the combustor and to include the triangular shape of the cooling passage, as taught by Kollati, to provide an engine output (see Paragraph 0002 of Kollati) and since applicant has not disclosed that the triangular shape solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with either the shape as claimed by U.S. Patent No. 10,221,719, the shape as taught by Stroud, or the shape as taught by Kollati. In addition, it has been held the variations in shape were a matter of choice and only involves routine skill in the art.  See In re Dailey, 357 F.2d 669, 149 USPQ (CCPA 1966).  
It is noted that the term “loop” is interpreted using the definition “a curved or circular shape in something long” as provided by Collins English Dictionary.
Regarding Claim 16, Sedlov in view of Stroud and Kollati teaches the invention as claimed and as discussed above. Sedlov further teaches (Figures 1-5) wherein the exit area (at 7) is in fluid communication (see Figures 1-5) with an exterior surface (the outer surface of the inner side; see Figure 1) of the body (see Figures 1-5).
It is noted that Stroud also teaches an exit area that is in fluid communication with an exterior surface of the body (see Figures 3A-3B).
Regarding Claim 18, Sedlov in view of Stroud and Kollati teaches the invention as claimed and as discussed above. Sedlov further teaches (Figure 1-5) wherein a loop (annotated above) of each passage (3, 5) abuts the adjacent passage (see Figure 5) upstream of the exit (at 7) of the adjacent passage (see Figure 5), wherein each passage (3, 5) and the adjacent passage (3, 5) are separated by a wall (the wall defining the passages 3, 5; see Figure 2).
As discussed above, Stroud teaches (Figures 1-6B) an exit of a coolant flow metering structure (see Figures 3A-3B) that includes a converging passage portion (64) followed by a diverging passage portion (68).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sedlov in view of Stroud and Kollati to include the converging passage portion at the exit of the passage, as taught by Stroud, in order to control the flow rate of cooling flow through the hole according to a difference in pressure between the chamber within the component and the exterior surface (Column 5, lines 6-14 of Stroud) and also to provide reduced vorticity and velocity of air flow past the edges, so that less particles are deposited from the airstream (Column 5, lines 15-23 of Stroud).
It is further noted that a simple substitution of one known element (in this case, the passageway from 5 to 7 as taught by Sedlov) for another (in this case, the passageway 60 as taught by Stroud) to obtain predictable results (in this case, providing air from a chamber to an exterior surface) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III. 
Regarding Claim 19, Sedlov in view of Stroud and Kollati teaches the invention as claimed and as discussed above. Sedlov in view of Stroud and Kollati does not teach, as discussed so far, wherein the converging passage portion has a frusto-conical shape, and the diverging passage portion has a frusto-conical shape.
Stroud teaches (Figures 1-6B) wherein the converging passage portion (64) has a frusto-conical shape (see Figures 3A-3B), and the diverging passage portion (68) has a frusto-conical shape (see Figures 3A-3B and Column 5, lines 1-9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sedlov in view of Stroud and Kollati to have the converging passage portion and diverging passage portions to have frusto-conical shapes, as taught by Stroud, for the same reasons discussed in claim 15 above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sedlov et al. (US 2017/0211418) in view of Stroud et al. (US 4,992,025) and Kollati et al. (US 2013/0315710) as applied to claim 1, and further in view of Lacy et al. (US 2012/0263576).
Regarding Claim 7, Sedlov in view of Stroud and Kollati teaches the invention as claimed and as discussed above. Sedlov in view of Stroud and Kollati does not teach, as discussed so far, wherein the plurality of passages have a cross-sectional dimension of no greater than 3.0 millimeters.
Lacy teaches (Figures 1-24) a turbine shroud segment (title) including a plurality of passages disposed in the body (see Paragraph 0005), wherein the passages have a cross-sectional dimension of no greater than 3.0 millimeters (the channels may have widths between approximately 300 microns and 2 millimeters; see Paragraph 0044).
It would have been obvious to one having ordinary skill in the art before the effective filing date of teh claimed invention to modify Sedlov in view of Stroud and Kollati to include the cross-sectional dimension of no greater than 3.0 millimeters, as taught by Lacy, since applicant has not disclosed that the claimed cross-sectional dimension solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with either the passages of Sedlov or Lacy.
Additionally, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sedlov et al. (US 2017/0211418) in view of Stroud et al. (US 4,992,025) and Kollati et al. (US 2013/0315710), as applied to claims 1 and 15 above, and further in view of Thompson et al. (US 5,538,393).
Regarding Claims 21 and 22, Sedlov in view of Stroud and Kollati teaches the invention as claimed and as discussed above. Sedlov further teaches (Figures 1-5) wherein each passage (3, 5) aligning in opposing and parallel direction to each adjacent passage (see Figure 5) further comprises: a first loop (annotated below) of each passage at a first end of the body (at the right side of Figure 5), a first outlet (annotated below) of each passage at a second end of the body (at the left side of Figure 5), a second loop (annotated below) of the adjacent passage at the second end of the body (at the left side of Figure 5), and a second outlet (annotated below) of the adjacent passage at the first end of the body (at the right side of Figure 5). Sedlov in view of Stroud and Kollati does not teach a first inlet at the same end of the body as the first loop and the second inlet at the same end of the body as the second loop.
Thompson teaches (Figures 1-9) an first inlet (inlet 154 located at the upper right side of Figure 8) at the same end (the upper end; see Figures 8-9) of the body (at 64) as the first loop (the bend passage 102 at the upper right side of Figure 8) and a second inlet (inlet 154 located at the lower left side of Figure 8) at the same end (the lower end; see Figure 8) of the body (64) as the second loop (at the bend passage 102 at the lower left side of Figure 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sedlov in view of Stroud and Kollati to include the inlet at the same end of the body as the first loop and the inlet at the same end of the body as the second loop, as taught by Thompson, in order to avoid separating flow in the bend passage (see abstract and Column 3, lines 1-6). 

    PNG
    media_image2.png
    667
    1001
    media_image2.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-5, 7, 15-16, 18-19, and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejection above, at the appropriate locations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Primary Examiner, Art Unit 3741